| Case 1:21-mj-00145-ZMF Document 6 Filed 01/25/21 Page 1 of 2

{229036

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

v. )
Matthew Ryan Miller Cae Nel
)
)
Bee )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Matthew Ryan Miller 5
who is accused of an offense or violation based on the following document filed with the court:

 

1 Indictment © Superseding Indictment 1 Information ©) Superseding Information I Complaint

Probation Violation Petition (1 Supervised Release Violation Petition O Violation Notice O Order of the Court
This offense is briefly described as follows:

18 U.S.C. 1752(a)(1) and (b)(1)(A) (Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority, with a Dangerous Weapon);

18 U.S.C. 1752(a)(2) and (b)(1)(A) (Knowingly Engages in Disorderly or Disruptive Conduct in any Restricted Building or Grounds,
with a Dangerous Weapon);

40 U.S.C. 5104(d) (Injuring Erection or Architectural Feature in the Capitol Grounds);

 

 

 

 

 

 

 

 

 

 

 

40 U.S.C. 5104(e)(2)(D) and (F) (Violent Entry and Disorderly Conduct on Capitol Grounds) oo. 2021.01.21
is a 19:52:47
Date: 01/21/2021 705'00'
Issuing officer's signature
City and state: Washington, D.C. __ Zia M. Faruqui, U.S. Magistrate Judge
Printed name and title
Return
This warrant was received on (date) | 3\\ \ , and the person was arrested on (date) _| | XE s\3 \_
at (city and state) _ Coss Vv le 4 RID
PLve a C) |
Date: | Jas Jol 4 a
( € Arresting officer's signature
eC re os a
Jeroct V. Hore Scece\ Ave
ee aie

Printed name and title

 

 
Case 1:21-mj-00145-ZMF Document6 Filed 01/25/21 Page 2 of 2

AO 442 (Rev. 11/11) Arrest Warrant (Page 2)

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/offender: Matthew Ryan Miller

Known aliases:

 

Last known residence: 2351 Route 97, Cooksville, MD 21723

 

Prior addresses to which defendant/offender may still have ties:

 

 

Last known employment:

 

Last known telephone numbers:

 

 

 

 

 

 

 

 

Place of birth: unknown

Date of birth: 11/20/1998

Social Security number: XXX-XX-XXXX

Height: a9" Weight: 210lbs
Sex: _ Male Race: White
Hair: Eyes:

 

 

Scars, tattoos, other distinguishing marks:

 

 

 

History of violence, weapons, drug use:

 

 

Known family, friends, and other associates (name, relation, address, phone number):

 

 

FBI number:

 

Complete description of auto:

 

 

Federal Bureau of Investigation

 

Investigative agency:

 

Investigative agency address:
Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):

 

 

Date of last contact with pretrial services or probation officer (ifapplicable):

 

 

 
